Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 4, 6 – 11, and 13 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolarov et al. (US 9325985) (hereinafter Kolarov), as cited by applicant in view of Deering et al. (US 6262748) (hereinafter Deering).

Regarding claims 1, 15, and 18, Kolarov teaches system, method, and computer program product embodied in a non-transitory computer readable medium storing computer instructions for performing the method, the system and method , comprising:
A buffer configured to store neighbor pixel data for edge width searches of pixels comprising a frame of a video being analyzed for a video quality metric (e.g. Fig. 2, element 210, and col 12, lines 1– 41: depicting and describing that the system includes a buffer for storing frame pixel data of a video being analyzed for a video quality metric); and 
a kernel of the application-specific integrated circuit configured to receive corresponding neighbor pixel data for pixels comprising a current processing block of the frame from a subset of the set of caches and simultaneously perform edge width searches for pixels comprising the current processing block to determine corresponding pixel edge width values used for computing the video quality metric (e.g. Fig. 2, elements 200 and 216, and col 11, lines 30 -39: describing that system includes at least one application specific integrated circuit to perform the functions of the system;  col 14, line 44 – col 15, line 16: depicting and describing that a kernel of the application-specific integrated circuit includes an image quality comparator configured to receive corresponding neighboring pixel data for a current block of the frame from the buffer to determine corresponding pixel values used for computing the video quality metric, wherein the buffer is the equivalent of the subset of caches [see discussion below], and wherein the corresponding pixel values is the equivalent of corresponding edge width pixel values).
Kolarov does not explicitly teach:
wherein the buffer comprises a set of caches.
Deering, however, teaches a system, method, and computer program product embodied as a non-transitory computer readable medium storing instructions causing a computer to perform the method:
wherein the buffer comprises a set of caches (Fig. 3 and col 9, line 61 – col 10, line 56: depicting and describing that the buffer comprises a set of caches).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Kolarov by adding the teachings of Deering in order for the buffer to include a set of caches. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for accelerated rendering of buffered images (Deering, e.g. col 2, lines 63 – 65: describing a desire to provide accelerated rendering of buffered images).

Turning to claims 2, 16, and 19, Kolarov and Deering teach all of the limitations of claims 1, 15, and 18, respectively, as discussed above. Kolarov does not explicitly teach:
wherein the set of caches comprises a first level cache and a plurality of second level directional caches associated with different search directions.
Deering, however, teaches a system, method, and computer program product embodied as a non-transitory computer readable medium storing instructions causing a computer to perform the method:
wherein the set of caches comprises a first level cache and a plurality of second level directional caches associated with different search directions (e.g. Fig. 3 and col 9, line 61 – col 10, line 56: depicting and describing that the set of caches includes a first level cache and a plurality of second level caches, the second level caches associated with different portions of the image frame, wherein associating the second level caches with different portions of the video frame reasonably suggests directional caches associated with different search directions).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Kolarov by adding the teachings of Deering in order for the buffer to first and second level caches. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for accelerated rendering of buffered images (Deering, e.g. col 2, lines 63 – 65: describing a desire to provide accelerated rendering of buffered images).

Regarding claim 3, Kolarov and Deering teach all of the limitations of claims 1 and 2, as discussed above. Kolarov does not explicitly teach:
wherein the first level cache is configured to store a plurality of rows of pixel data comprising future neighbors and future processing blocks.
Deering, however, teaches a system:
wherein the first level cache is configured to store a plurality of rows of pixel data comprising future neighbors and future processing blocks (e.g. Fig. 3 and col 9, line 61 – col 10, line 56: depicting and describing that the first level cache stores a plurality of pixel data comprising future neighboring and processing blocks).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Kolarov by adding the teachings of Deering in order for the buffer to first and second level caches. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for accelerated rendering of buffered images (Deering, e.g. col 2, lines 63 – 65: describing a desire to provide accelerated rendering of buffered images).

Turning to claim 4, Kolarov and Deering teach all of the limitations of claims 1 and 2, as discussed above. Kolarov does not explicitly teach:
wherein the plurality of second level directional caches is configured to store corresponding neighbor pixel data for the current processing block for different search directions.
Deering, however, teaches a system:
wherein the plurality of second level directional caches is configured to store corresponding neighbor pixel data for the current processing block for different search directions (e.g. Fig. 3 and col 9, line 61 – col 10, line 56: depicting and describing that the second level caches are configured to store pixel data for different portions of the image frame, reasonably suggesting corresponding neighbor pixel data for the current processing block for different search directions).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Kolarov by adding the teachings of Deering in order for the second level caches to store image data in different directions. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for accelerated rendering of buffered images (Deering, e.g. col 2, lines 63 – 65: describing a desire to provide accelerated rendering of buffered images).

Turning to claim 6, Kolarov and Deering teach all of the limitations of claims 1 and 2, as discussed above. Kolarov does not explicitly teach:
wherein the plurality of second level directional caches is configured to at least in part be populated from the first level cache with pixel data comprising at least a subset of a search window of the current processing block.
Deering, however, teaches a system:
wherein the plurality of second level directional caches is configured to at least in part be populated from the first level cache with pixel data comprising at least a subset of a search window of the current processing block (e.g. Fig. 3 and col 9, line 61 – col 10, line 56: depicting and describing that the second level cache is configured to provide the first level cache with a subset of the current block).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Kolarov by adding the teachings of Deering in order for the second level caches to populate at least a part of the first level cache. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for accelerated rendering of buffered images (Deering, e.g. col 2, lines 63 – 65: describing a desire to provide accelerated rendering of buffered images).

Regarding claim 7, Kolarov and Deering teach all of the limitations of claims 1 and 2, as discussed above. Kolarov does not explicitly teach:
wherein the first level cache comprises a larger size relative to a smaller size of the plurality of second level directional caches.
Deering, however, teaches a system:
wherein the first level cache comprises a larger size relative to a smaller size of the plurality of second level directional caches (e.g. Fig. 3 and col 9, line 61 – col 10, line 56: depicting and describing that the first level cache consists of 8 8x4 pixel blocks [total area of 2048 pixels], which is relatively larger in size to each of the plurality of second level caches [each second level cache having an area of 1280 pixels]).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Kolarov by adding the teachings of Deering in order for the second level caches to have a relatively smaller size than the first level cache. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for accelerated rendering of buffered images (Deering, e.g. col 2, lines 63 – 65: describing a desire to provide accelerated rendering of buffered images).

Turning to claim 8, Kolarov and Deering teach all of the limitations of claims 1 and 2, as discussed above. Kolarov does not explicitly teach:
wherein the kernel is configured to receive corresponding neighbor pixel data simultaneously from two or more of the plurality of second level directional caches.
Deering, however, teaches a system:
wherein the kernel is configured to receive corresponding neighbor pixel data simultaneously from two or more of the plurality of second level directional caches (e.g. Fig. 3 and col 9, line 61 – col 10, line 56: depicting and describing that the processor is configured to receive four pixel blocks simultaneously from the first level cache, the first level cache comprising pixel data from the second level caches).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Kolarov by adding the teachings of Deering in order for kernel to simultaneously receive two or more pixel data from the plurality of second level directional caches. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for accelerated rendering of buffered images (Deering, e.g. col 2, lines 63 – 65: describing a desire to provide accelerated rendering of buffered images).

Regarding claim 9, Kolarov and Deering teach all of the limitations of claims 1 and 2, as discussed above. Kolarov does not explicitly teach:
wherein the subset comprises one or more of the plurality of second level directional caches.
Deering, however, teaches a system:
wherein the subset comprises one or more of the plurality of second level directional caches (e.g. Fig. 3 and col 9, line 61 – col 10, line 56: depicting and describing that the set of caches includes a first level cache and a plurality of second level caches, the second level caches associated with different portions of the image frame, wherein associating the second level caches with different portions of the video frame reasonably suggests directional caches associated with different search directions).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Kolarov by adding the teachings of Deering in order for the buffer to include a plurality of second level caches. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for accelerated rendering of buffered images (Deering, e.g. col 2, lines 63 – 65: describing a desire to provide accelerated rendering of buffered images).

Turning to claims 10, 17, and 20, Kolarov and Deering teach all of the limitations of claims 1, 15, 18, respectively, as discussed above. Kolarov further teaches:
wherein the kernel is configured to perform edge width searches in any of a plurality of search directions (e.g. Fig. 2, element 206, and col 11, line 17 – col 15, line 45: depicting and describing that the system performs video quality metric processing on the entire frame, reasonably suggesting that the system performs edge width search in a plurality of directions).

Regarding claim 11, Kolarov and Deering teach all of the limitations of claims 1 and 10, as discussed above. Kolarov further teaches:
wherein the plurality of search directions comprises one or more diagonal search directions (e.g. Fig. 2, element 206, and col 11, line 17 – col 15, line 45: depicting and describing that the system performs video quality metric processing on the entire frame, reasonably suggesting that the system performs edge width search in a diagonal direction).

Regarding claim 13, Kolarov and Deering teach all of the limitations of claim 1, as discussed above. Kolarov further teaches:
wherein the set of caches is populated with output from a filtering stage comprising the kernel that is configured to smoothen frame pixel data prior to edge width searches (e.g. Fig. 2, element 206, and col 11, line 17 – col 15, line 45: depicting and describing that the system filters image data prior to storing in the buffer for video quality metrics processing).
Turning to claim 14, Kolarov and Deering teach all of the limitations of claim 1, as discussed above. Kolarov further teaches:
wherein a filtering stage comprising the kernel is configured to determine edge width search directions (e.g. Fig. 2, element 206, and col 11, line 17 – col 15, line 45: depicting and describing that the system filters image data prior to storing in the buffer for video quality metrics processing).

Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolarov et al. (US 9325985) (hereinafter Kolarov), as cited by applicant in view of Deering et al. (US 6262748) (hereinafter Deering) as applied to claim 1 above, and further in view of Budagavi (US 2012/0233405) (hereinafter Budagavi).

Regarding claim 5, Kolarov and Deering teach all of the limitations of claims 1 and 2, as discussed above. Kolarov does not explicitly teach:
wherein the plurality of second level directional caches comprises a first directional cache configured to store left neighbors, a second directional cache configured to store vertical neighbors, and a third directional cache configured to store right neighbors.
Budagavi, however, teaches a system:
wherein the plurality of second level directional caches comprises a first directional cache configured to store left neighbors, a second directional cache configured to store vertical neighbors, and a third directional cache configured to store right neighbors (e.g. Figs. 9A – 9B, and pars. 64 – 69: depicting and describing that the system includes vertical and horizontal caches for storing reference blocks, the horizontal caches storing neighboring blocks in the same row as the current block, and the vertical caches storing neighboring blocks in rows above or below the current block, wherein caches storing neighboring blocks in the same row as the current block is the equivalent of a cached configured to store right neighbors and a cache configured to store left neighbors).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Kolarov by adding the teachings of Budagavi in order for the second level caches to store image data in different directions. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for reduced external memory bandwidth (Budagavi, e.g. par. 17: describing a desire to reduce external memory bandwidth).

Turning to claim 12, Kolarov and Deering teach all of the limitations of claim 1, as discussed above. Kolarov further teaches:
wherein the kernel is configured to perform edge width searches in a plurality of search directions (e.g. Fig. 2, element 206, and col 11, line 17 – col 15, line 45: depicting and describing that the system performs video quality metric processing on the entire frame, reasonably suggesting that the system performs edge width search in a plurality of directions).
Kolarov, however, does not explicitly teach:
wherein the edge width searches are performed in the plurality of directions simultaneously.
Deering, however, teaches a system:
processing a plurality of blocks simultaneously, the plurality of blocks sent to from a plurality of second level directional caches (e.g. Fig. 3 and col 9, line 61 – col 10, line 56: depicting and describing that the processor is configured to receive four pixel blocks simultaneously from the first level cache, the first level cache comprising pixel data from the second level caches).
Budagavi, however, teaches a system:
wherein the plurality of second level directional caches comprises a first directional cache configured to store left neighbors, a second directional cache configured to store vertical neighbors, and a third directional cache configured to store right neighbors (e.g. Figs. 9A – 9B, and pars. 64 – 69: depicting and describing that the system includes vertical and horizontal caches for storing reference blocks, the horizontal caches storing neighboring blocks in the same row as the current block, and the vertical caches storing neighboring blocks in rows above or below the current block, wherein caches storing neighboring blocks in the same row as the current block is the equivalent of a cached configured to store right neighbors and a cache configured to store left neighbors).
The combined teachings of Kolarov, Deering, and Budagavi reasonably suggest to a person of ordinary skill in the art wherein the kernel is configured to perform edge width pixel searches in a plurality of search directions. One of ordinary skill in the art would have been motivated to make such a combination because the combination allows for accelerated rendering of buffered images (Deering, e.g. col 2, lines 63 – 65: describing a desire to provide accelerated rendering of buffered images), and because the combination allows for reduced external memory bandwidth (Budagavi, e.g. par. 17: describing a desire to reduce external memory bandwidth).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487    

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487